Citation Nr: 0125068	
Decision Date: 10/23/01    Archive Date: 10/29/01

DOCKET NO.  95-02 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder, including post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel



INTRODUCTION

The veteran had active duty from September 1959 to September 
1963 and from November 1963 to April 1966.  

In an April 1982 rating decision the Department of Veterans 
Affairs (VA) Regional Office (RO) denied entitlement to 
service connection for PTSD.  The veteran was notified of 
that decision in April 1982, and did not appeal within the 
one year period following notice of the decision.  The April 
1982 rating decision is, therefore, final.  38 U.S.C. 
§ 4005(c) (1976); 38 C.F.R. § 19.153 (1981).

In a statement received by the RO in July 1983, the veteran 
again claimed entitlement to service connection for PTSD.  
The RO notified him in November 1983 that in order to reopen 
the previously denied claim he had to submit medical evidence 
showing that his psychiatric disorder was incurred in active 
service.  Although his representative submitted a document in 
December 1983 that he characterized as a notice of 
disagreement, that document did not constitute a notice of 
disagreement because the RO's November 1983 notice was not a 
"decision" as referenced in 38 U.S.C.A. § 7104(a); it did not 
represent "the resolution of all questions of law and fact 
that affect the provision of benefits."  38 U.S.C.A. 
§ 511(a); Conary v. Derwinski, 3 Vet. App. 109 (1992).  

The veteran again claimed entitlement to service connection 
for PTSD in April 1993.  In a November 1993 rating decision 
the RO determined that new and material evidence had not been 
submitted to reopen the previously denied claim.  The veteran 
perfected an appeal of that decision, which appeal is 
currently before the Board of Veterans' Appeals (Board).

In a May 1999 supplemental statement of the case the RO found 
that new and material evidence had been submitted, and 
reopened the claim for service connection for PTSD.  The RO 
then performed a de novo review and denied service connection 
based on the substantive merits of the claim.  Regardless of 
the RO's finding regarding the presentation of new and 
material evidence, the Board is precluded from considering 
the substantive merits of the claim in the absence of the 
Board's finding that new and material evidence has been 
submitted.  Hickson v. West, 12 Vet. App. 247 (1999).  The 
Board has determined, therefore, that the proper issue on 
appeal is whether new and material evidence has been 
submitted to reopen the previously denied claim.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for PTSD 
in April 1982, and that decision became final in the absence 
of an appeal.

2.  The evidence submitted subsequent to the April 1982 
decision is new, in that it is not cumulative and was not 
previously considered by decisionmakers.  The evidence is 
also material because it bears directly and substantially on 
the issue on appeal, that being whether the veteran has a 
psychiatric disorder that is related to service, and it must 
be considered in order to fairly decide the merits of his 
claim.

3.  A substantiated diagnosis of PTSD has not been 
established.

4.  The veteran did not serve in combat while in service.

5.  The occurrence of the stressors claimed by the veteran is 
not corroborated by credible supporting evidence.

6.  A personality disorder is a congenital or developmental 
abnormality that is not subject to service connection.

7.  As the primary disability alcohol dependence is not 
subject to service connection.

8.  Paranoid schizophrenia, which was initially diagnosed in 
1984, is not shown to be related to an in-service disease or 
injury.


CONCLUSIONS OF LAW

1.  The April 1982 rating decision in which the RO denied 
entitlement to service connection for PTSD is final, new and 
material evidence has been submitted, and the claim is 
reopened.  38 U.S.C. §§ 4005(c) (1976), 38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. §§ 3.104, 19.153 (1981), 38 C.F.R. 
§ 3.156 (2001).

2.  A psychiatric disorder, including PTSD, was not incurred 
in or aggravated by active service, nor can schizophrenia be 
presumed to have been so incurred.  38 U.S.C.A. §§ 105(a), 
1101, 1110, 1112, 1131, 1137, 5107 (West 1991 and Supp. 
2001); 38 C.F.R. §§ 3.301, 3.303, 3.304, 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The RO was not able to obtain the veteran's service medical 
records, although the records were requested on multiple 
occasions.  His discharge certificates show that he served in 
the United States Marine Corps from September 1959 to 
September 1963 and from November 1963 to April 1966.  He had 
three years and two months of foreign service during his 
initial period of service and no foreign service during his 
second period of service.  His military occupational 
specialty was wireman throughout service, the civilian 
equivalency of which is telephone and teletype repairman or 
installation foreman.  He attended "Wire School" to learn 
"Wire Splicing and Pole Climbing," and Non-commissioned 
Officers (NCO) school.  He received no citations or 
commendations indicative of combat service.

The veteran initially claimed entitlement to VA compensation 
benefits in December 1981, at which time he reported having 
"stress syndrome" based on service in Vietnam.  The only 
treatment he reported consisted of a VA hospitalization from 
September to November 1981.

The RO obtained an April-June 1977 VA hospital summary which 
shows that he was hospitalized for approximately two months 
for the treatment of alcoholism of long duration, marital 
problems since 1964, sleeplessness since 1964, and fighting 
behavior since 1960.  He was admitted to the hospital to 
"work on his personality problems," but those problems are 
not otherwise described.

Medical records from the Gulf Coast Regional Mental Health-
Mental Retardation Center indicate that he originally sought 
treatment from that facility in July 1977 on referral from 
the VA medical center (MC).  He sought treatment for marital 
and family problems, and stated that his problems began while 
in service on duty in Vietnam, Japan, and Laos.  He reported 
having served two tours in the Marine Corps, and that he 
wanted to re-enlist after his second tour but was not allowed 
to do so because a friend of his had been killed in combat 
and he had "made it clear" that he was seeking revenge for 
his friend's death.  He had been released from the VAMC in 
June 1977 following a suicide attempt while intoxicated, 
which resulted from a separation from his spouse.  He was 
discharged from treatment in July 1978 with a diagnosis of a 
paranoid personality.

The veteran again sought assistance in May 1979 when his 
children were removed from his custody due to suspected child 
abuse.  The report of a July 1979 interview indicates that he 
had received treatment from the VAMC until July 1979.  He 
underwent a psychological evaluation in October 1979 for the 
purpose of determining whether he should regain custody of 
his children.  The psychologist then noted that the veteran 
had a history of psychological problems, including attempted 
suicide and the excessive use of alcohol, resulting in legal 
problems and inpatient and outpatient treatment.  The 
psychologist recommended that the children not be returned to 
the veteran's custody due to his significant emotional 
problems, but the psychologist did not otherwise offer a 
diagnosis of any psychiatric disorder.

The veteran filed his initial claim for service connection 
for PTSD in December 1981.

In a January "1981" (1982) report the veteran's therapist 
stated that the veteran had received treatment from the VAMC 
in 1977 with a diagnosis of a personality disorder with 
alcohol abuse.  Following discharge from the VAMC he received 
treatment at the Mental Health Center with diagnoses of an 
inadequate personality and an adult adjustment reaction.  He 
also had a significant problem with alcohol.  At that time he 
reported having problems related to his war-time experiences 
and marital difficulties.  He stated that his problems began 
in the mid-1960s as the result of a combat incident in 
Southeast Asia, but the therapist did not describe that 
incident or the nature of his problems.  He continued to 
received treatment until July 1978, and resumed treatment in 
1979.  

The therapist found that the veteran continued to demonstrate 
paranoid tendencies and increased alcohol consumption in 
1980, and then reported that he had lost the ability to 
express emotions while serving in Southeast Asia.  He 
continued to receive treatment through 1981, when he again 
began talking about his war-time experiences, but he was not 
willing to address those issues.  In the context of ongoing 
family problems his alcohol consumption escalated and he 
became increasingly withdrawn, agitated, depressed, and 
paranoid.  He asserted that VA was responsible for his 
problems and should also assume responsibility for his 
treatment, and he was again hospitalized at the VAMC.  The 
therapist provided the opinion that although the veteran's 
war-time experiences had not caused his psychological 
problems, those experiences were related to his ongoing 
interpersonal problems.

A September-November 1981 VA hospital summary indicates that 
the veteran was admitted due to alcohol dependence.  The 
psychiatrist then noted that the veteran had been drinking to 
excess for at least 10 years.  A psychological evaluation at 
that time did not reveal any evidence of paranoid 
schizophrenia, and no clinical signs of schizophrenia were 
noted during the mental status examination or the seven-week 
hospitalization.  Following detoxification the veteran 
received treatment for alcoholism and "modification of his 
character structure."  The treating psychiatrist found that 
the veteran's basic character structure did not appear to 
have been changed by the treatment.  He was discharged from 
the hospital to receive assistance from Alcoholics Anonymous.

The RO provided the veteran a VA psychiatric examination in 
March 1982 for the purpose of determining whether he had PTSD 
or a paranoid personality.  During the examination he 
reported having first sought treatment in 1977 due to alcohol 
abuse, getting into fights, and having problems with the 
police.  He was again hospitalized three or four times for 
the same problems.  He also reported having served in Japan, 
Okinawa, Thailand, Vietnam, Laos, and Cambodia while in 
service.  He stated that he spent two and a half years "in 
the war" in Laos, Cambodia, and Vietnam, during which he 
started to use alcohol heavily and to smoke pot.  Since then 
he had not been able to stop drinking for more than three 
months.

In the interview he demonstrated a lot of anger and 
hostility, and denied delusions or hallucinations.  He stated 
that he had given four of his ex-wife's boyfriends the 
opportunity to kill themselves with his gun, and that two of 
them complied; the other two "didn't make it."  He refused to 
discuss his Vietnam experiences, and stated that he wanted to 
forget them.  He went as far as trying to leave the room when 
the examiner brought up the subject, and demonstrated 
increased anxiety.  The examiner provided the opinion that 
the veteran was suffering from PTSD, but did not describe any 
diagnostic criteria or specific stressor indicative of that 
disorder.  She also stated that the veteran suffered from 
alcohol abuse and a paranoid personality, which had been 
aggravated by his Vietnam "situation."

Based on the evidence shown above, in the April 1982 rating 
decision the RO denied entitlement to service connection for 
PTSD.  The RO denied service connection because the veteran's 
discharge certificates did not indicate that he had any 
Vietnam service and because the more probative evidence 
disclosed that his psychological problems were due to 
personality disorders, not PTSD.

The evidence received subsequent to the April 1982 decision 
includes the veteran's service personnel records, lay 
statements, treatment records from the Texas Department of 
Criminal Justice, the report of an August 1994 VA psychiatric 
examination, and reports from the Central Intelligence Agency 
(CIA) and the Marine Corps Historical Center.  

The veteran's service personnel records show that his only 
occupational specialty and primary duty was wireman from May 
1960 to May 1963.  He had no special qualifications, 
including foreign languages, and the only service training he 
received was in Wire Splicing and Pole Climbing, the NCO 
school, and a Junior Leadership course.  He was assigned to 
Sub-unit #2, Marine Air Base Squadron #16, Marine Air Group 
16, 1st Marine Aircraft Wing, from April to June 1961, from 
June to November 1961, and again from September 1962 to March 
1963.  He was stationed in Udorn, Thailand, from June to 
October 1961 and in Soc Trang, Vietnam, from September 1962 
to March 1963.  His only documented combat history and 
expeditions consists of participation in Operation Shufly at 
Da Nang, South Vietnam, from September 1962 to March 1963.  
He received no awards that represented combat service.  In 
December 1965 he was convicted of the theft of government 
property, his sentence was suspended, and he was given one 
year of probation.  He was not recommended for re-enlistment 
due to the conviction, and received a discharge from his 
second period of service as "under honorable conditions."

In a July 1983 statement the veteran attributed his feelings 
of guilt, nightmares, violent behavior, and the inability to 
establish a relationship with a woman to his Vietnam service.

An October 1984 medical report from Dr. Hunter at the Rusk 
State Hospital shows that the veteran had been admitted to 
the hospital in September 1984 for the purpose of determining 
whether he was competent to stand trial.  Psychological 
testing during the hospitalization provided results 
indicative of an individual with a chronic thought disorder 
manifested by suspiciousness, delusional ideation, and 
difficulty relating to others.  The testing did not reveal, 
however, that he was then psychotic.  In conjunction with the 
psychiatric evaluation he reported having served in Vietnam 
from 1961 to 1964, following which he experienced nightmares.  
He also reported having been given the diagnosis of PTSD by 
the VAMC in Houston.  He stated that he began "hearing 
voices" prior to 1977.  The evaluation resulted in diagnoses 
of schizophrenia, paranoid type, in fair remission; and PTSD, 
by history.  He was also found to be competent to stand 
trial.

In an October 1985 statement he reported that he was then 
serving a life sentence for murder, attempted murder, 
aggravated assault, kidnapping, and false imprisonment.  He 
stated that his defense to these charges had been "not guilty 
by reason of temporary insanity," which he attributed to PTSD 
that resulted from his service in Vietnam.  He had commenced 
a campaign of letter writing to various veteran's 
organizations and government agencies to gain assistance in 
having his conviction overturned.  He asserted that the 
crimes he had committed "were directly related to the service 
[he] performed for [his] country in Thailand, Laos, Cambodia 
and Vietnam."  He contended that the Marine Corps had turned 
him into a "killing machine" and that the government had 
failed to assist him and other veterans in returning to 
civilian life.  He claimed that his devastating war-time 
experiences had led to "aberrations" in civilian life, and 
that he had been locked up because he could not adjust.  He 
indicated that another individual had taken advantage of his 
weakened emotional state and manipulated him into committing 
the crimes, but that the jury had rejected the evidence 
presented in his defense.

The report of a September 1986 psychological evaluation by 
Stephen C. Westmoreland, Ed.D., indicates that the evaluation 
was undertaken at the direction of the court in order to 
determine whether the veteran had been competent to stand 
trial in November 1984, apparently in conjunction with the 
appeal of his conviction.  The psychologist interviewed the 
veteran's trial counsel, who reported that when questioned 
about the circumstances of the crime the veteran wept or made 
allusions to "men in black pajamas."  The attorney was under 
the impression that the veteran was experiencing delusional 
thoughts.  The psychologist also interviewed other 
individuals associated with the trial, who reported that the 
veteran had not demonstrated any signs of mental illness.  

Dr. Westmoreland referenced the report of the psychiatric 
evaluation performed by James A. Hunter, M.D., in September 
1984, which resulted in the diagnoses of schizophrenia, 
paranoid type, in fair remission; and PTSD, by history.  Dr. 
Hunter had found that the veteran was not actively psychotic 
in September 1984.

Dr. Westmoreland also referenced the report of a September 
1984 psychiatric evaluation performed by S. Srinivasan, M.D., 
which resulted in a finding that the veteran was not then 
psychotic.  Billy W. Shelton, Ph.D., also evaluated the 
veteran in September 1984, and concluded that he had a 
chronic thought disorder that was then in remission.  Samuel 
Farraro, Ph.D., had testified during the trial and found, 
based on the results of psychological testing, that the 
veteran showed signs of paranoid schizophrenia.  Dr. 
Westmoreland then concluded that the veteran had been 
competent to stand trial in November 1984.

As previously stated, the veteran again claimed entitlement 
to service connection for PTSD in April 1993.  He then 
reported that while stationed at an Air America base in 
Udorn, Thailand, in September 1962 he was selected to 
participate in a secret mission into Laos.  He indicated that 
he was selected because of his language skills, which are not 
otherwise defined, and because the CIA needed the "best 
fighter they could find."  For the duration of the mission he 
was given the rank of gunnery sergeant (he was then a lance 
corporal) and was promised a permanent promotion and the 
assignment of his choice on completing the mission.

He stated that he was then flown to a base camp in Laos, 
where he saw a young woman, who was purportedly "an agent of 
the opposition," being tortured and killed.  He was then 
flown to a landing zone and "dropped," with the understanding 
that if he was captured the government would deny any 
knowledge of the mission.  While in Laos his partner in the 
mission was killed, and he was captured by an unspecified foe 
and held as a "prisoner of war" for several days.  After five 
days of having been imprisoned and tortured he managed to 
overpower his guard and "flee into the wilderness."  He was 
able to make it back to Udorn, Thailand, with the assistance 
of Hmong tribesmen and the Thai military.  He stated that he 
had kept silent about the mission since 1962 out of "loyalty 
to [his] country," and not because he had been ordered to do 
so.  He also stated that the promised promotion and choice of 
duty assignment did not occur.

He expressed frustration and rage because he had not been 
thoroughly debriefed or thanked for attempting the mission.  
He stated that his in-service stressors included the incident 
of seeing the young woman killed and being held as a prisoner 
of war during the mission in Laos, and being ordered to shoot 
a suspected "enemy agent" while stationed at Soc Trang in 
Vietnam.  In describing that incident he stated that shortly 
after arriving in Vietnam, due to boredom he requested 
assignment on a search and destroy mission.  On joining the 
mission he was armed with a sawed-off shotgun.  While on the 
mission he did not encounter any enemy forces, but on return 
to the base his captain ordered him to shoot a recently 
captured "enemy agent," because he had been armed with the 
sawed-off shotgun.  When he challenged the order his captain 
ordered him to "do it--do it now!"  He then shot the 
individual.

The veteran submitted a statement from a fellow inmate in 
April 1993 in which the inmate described the veteran's then-
current behavior.  He also presented a copy of one page of a 
letter apparently from the ex-wife of an Air America pilot, 
who claimed to be in Thailand when the veteran served there.

The veteran also submitted a copy of a February 1993 letter 
to the Commandant of the Marine Corps in which he described 
the purported secret mission into Laos, and asked for 
verification of his having been held as a prisoner of war.  
He stated that he was seeking the evidence in order to be 
able to inform the court that convicted him of murder of the 
"events leading toward my crime" in order to have his 
conviction overturned.  In a May 1993 report a representative 
of the Commandant of the Marine Corps indicated that a search 
of official records, including unit diaries during the 
veteran's foreign service from April 1960 to June 1963, 
failed to disclose that he had been a prisoner of war.

Medical and psychiatric treatment records from the Texas 
Department of Criminal Justice show that the veteran received 
psychiatric treatment off and on since his incarceration in 
November 1984.  During a psychiatric evaluation in December 
1984 he reported having been told by the VAMC that he had 
PTSD, and that his auditory hallucinations and feelings of 
paranoia only occurred when he was under the influence of 
alcohol.  The examining psychiatrist found no evidence of any 
mental illness, and his medication was discontinued.  

He again underwent a psychiatric evaluation by L.A. Nelson, 
M.D., in December 1987 due to complaints of "flashbacks."  
During the evaluation he reported having served six months in 
Vietnam and six months in Laos and Cambodia, which the 
government refused to acknowledge because the presence of 
military personnel in those countries had not been 
authorized.  He stated that he had been captured in 1961 and 
held as a prisoner of war for five days, when he escaped and 
made his way back to Thailand.  He claimed that due to having 
been a prisoner of war, he had flashbacks regarding his 
"Vietnam experience."  He also stated that on completion of 
his second enlistment he planned to re-enlist but his wife 
would not agree, so he was separated from service.  Following 
service he worked as a draftsman for 17 years, when he was 
laid off due to economic conditions.  During this time he had 
a problem with drinking, which became quite severe when his 
marriage ended.  His alcohol consumption continued to 
increase, and he was admitted to the VAMC for alcoholism and 
flashbacks.  While in the VAMC he insisted that he had PTSD, 
but his psychiatrist refused to make that diagnosis.  

He stated that he committed the murder in 1983 when under the 
influence of alcohol and drugs, and at the urging of a 
friend.  In describing the event he said that he and his 
friend went to the home of two other individuals with a 
sawed-off shotgun and he heard a voice telling him to "do it-
-do it now!"  He claimed that the voice was the voice of 
Captain Selway, who he reported to have been his commanding 
officer in Vietnam.  He killed one of the individuals with 
the shotgun, but missed the second person.  Dr. Nelson noted 
that one of the "legal maneuvers" the veteran was attempting 
was to have the conviction for aggravated murder overturned, 
so that he would be eligible for parole.

On mental status examination he reported having occasional 
auditory hallucinations, which he described as the voice of 
Captain Selway ordering him to "do it--do it now!," or "hit 
him--hit him now!"  He characterized hearing the voice as a 
flashback to Vietnam.  He asserted that the voice had caused 
him to commit the murder for which he had been convicted and 
incarcerated.  He also admitted having occasional depression 
and suicidal ideation.  He was then taking medication for 
depression, and denied being seriously depressed.

Dr. Nelson noted that the veteran's symptoms had been 
diagnosed as chronic paranoid schizophrenia and alcohol 
dependence, in remission.  He found that, given the veteran's 
hallucinations with persecutory and grandiose content, the 
diagnosis of schizophrenia was justified.  He also had a 
pattern of the pathological use of alcohol, which supported 
the diagnosis of alcohol dependence.  He confirmed the 
diagnoses of schizophrenia and alcohol dependence, but did 
not conclude that the veteran suffered from PTSD.  

The report of an August 1988 social survey indicates that the 
veteran was then incarcerated due to a life sentence for 
murder.  Prison records showed that the veteran and a co-
defendant had shot another individual during a drug deal 
involving marijuana.  The veteran asserted that he shot the 
individual while he was having a flashback to Vietnam.  In 
the context of the "flashback" he saw the co-defendant as his 
captain in Vietnam ordering him to "do it--do it now."  He 
reported that his psychiatric problems began in 1977, when he 
was hospitalized due to auditory and visual hallucinations 
and flashbacks.  He did not then have any symptomatology, but 
he continued to be given medication.

The treatment records indicate that in February 1991 the 
veteran presented a type-written account of his experiences 
as a prisoner of war in Laos, which he claimed to have never 
previously discussed with anyone.  He had been doing well 
without any psychotropic medication for over a year.  The 
therapist questioned whether the diagnosis of schizophrenia 
had been appropriate, and entered a diagnosis of PTSD.  The 
veteran was given the provisional diagnosis of PTSD in 
December 1991 when he reported having "flashbacks" of 
experiences in Vietnam.  

During an evaluation by T. G. Morris, M.Ed., in February 1992 
the veteran reported a history of "flashbacks" of his combat 
and prisoner of war experiences, which were associated with 
emotional distress and transitory auditory hallucinations.  
He had participated in the Vietnam veterans counseling group 
since May 1987.  With the exception of his report of having 
periodic, transitory command-type auditory hallucinations, a 
mental status examination was normal.  Mr. Morris recorded 
his working diagnostic impression to be PTSD, provisional; 
and alcohol dependence, in remission due to incarceration.  
Mr. Morris did not describe any of the criteria for a 
diagnosis of PTSD, other than the veteran's report of having 
"flashbacks."  A March 1992 treatment record shows that the 
veteran's psychiatric diagnoses included PTSD and alcohol 
dependence.  

In a January 1994 report Mr. Morris stated that the veteran 
was receiving outpatient treatment for PTSD and alcohol 
dependence, in remission due to incarceration.  The veteran 
had reported that his psychiatric problems began after his 
separation from the Marine Corps, following which he had 
three VA hospitalizations for alcoholism, flashbacks, and 
depression with suicide attempts.  He was an active 
participant in the Vietnam Veterans Group Therapy program 
since May 1987, and had at various times received medication 
for his psychiatric symptoms.

In a March 1994 statement the veteran asserted that the 
diagnosis of schizophrenia was wrong, in that his psychiatric 
problems were the result of having been a prisoner of war.  
He also asserted that the "predisposing factor" of his 
Vietnam service had not been considered.

The RO provided the veteran an additional VA psychiatric 
examination in August 1994 for the purpose of determining 
whether his psychiatric symptoms met the criteria for a 
diagnosis of PTSD.  The examination included a review of his 
medical and psychiatric records maintained by the Texas 
Department of Criminal Justice.  During the examination he 
reported a history of excessive alcohol consumption prior to 
and after his separation from service, with criminal charges 
for driving while intoxicated and public intoxication and 
severe family and social problems arising from the abuse.  In 
the context of treatment he had complained of depression, 
mood swings, sleep disturbance, and nightmares regarding his 
Vietnam experiences, and denied that alcohol had any 
significant role in his problems.  He had been non-compliant 
with recommended treatment prior to his incarceration.

He also reported that during a drug deal in 1983 he heard a 
voice telling him to "do it--do it now," resulting in him 
killing the drug dealer.  In terms of his military history he 
stated that he had been given a general discharge under 
honorable conditions because he had been ordered to kill an 
infiltrator, but had been charged with an "unauthorized 
execution."  He also claimed to have been a prisoner of war 
for five days, although he had no proof of such.

On mental status examination the examiner found that the 
veteran's status was generally within normal limits, except 
that his cooperation was "questionable" in that he tended to 
respond to questions by stating what he believed the examiner 
wanted to hear.  He was also evasive in responding to 
questions.  The examiner characterized his demeanor as 
defensive, evasive, and suspicious, and concluded that, based 
on the character and coherence of his responses and behavior, 
the information obtained during the interview was not 
reliable.  The examiner provided diagnoses of alcohol 
dependence and a mixed personality disorder.  He also stated 
that the prognosis was guarded given the veteran's chronic 
maladaptive personality and polysubstance abuse.

In support of his claim the veteran submitted a December 1993 
report from the CIA Information and Privacy Coordinator 
regarding his request to that agency under the Freedom of 
Information Act for any records pertaining to himself.  In 
the report the CIA stated that no such records were located.  
He also submitted a May 1996 letter from the Christian and 
Missionary Alliance regarding the role of the Hmong tribesmen 
in fighting a "secret war" conducted by the CIA in Laos and 
Vietnam from 1960 to 1975, which does not make any reference 
to the veteran.  

He obtained from the Headquarters, United States Marine 
Corps, History and Museums Division, documents pertaining to 
Marine Air Base Squadron #16.  Those documents indicate that 
the unit relocated to Futema, Okinawa, from Japan in June 
1960.  The primary mission of the squadron was to provide 
maintenance and operate helicopter and light aircraft base 
facilities and services.  From late 1960 to October 1961 the 
majority of squadron personnel were deployed to Udorn, 
Thailand, as Sub-unit #2 to participate in Operation 
Millpond.  That operation consisted of the construction and 
operation of a tactical airfield.  Sub-unit #2 was de-
activated in October 1961.  Sub-unit #2 was again activated 
in April 1962 for deployment to Vietnam to participate in 
Operation Shufly, as military advisors providing helicopter 
support to the South Vietnamese.  Personnel from the squadron 
were rotated into Sub-unit #2 at four-month intervals until 
the operation ended in November 1964.  The Marine Corps was 
not able to provide any evidence pertaining to his alleged 
status as a prisoner of war during October 1961.

In a June 1996 statement the veteran indicated that his 
"secret mission" into Laos occurred from October 3 or 4, 
1961, to October 15, 1961, at which time he was on temporary 
duty to the CIA.  In subsequent statements he claimed that if 
his psychiatric problems were due to a personality disorder, 
that personality disorder was caused by his Vietnam service.  
He denied having any psychiatric problems prior to entering 
service, and asserted that the problems he demonstrated 
following service were, therefore, the result of his in-
service experiences.

The treatment records from the Texas Department of Criminal 
Justice show that beginning in January 1994 the veteran's 
counseling centered around his ongoing efforts to obtain VA 
compensation benefits for PTSD.  The provisional diagnosis of 
PTSD was discontinued in March 1995 because the veteran had 
not demonstrated any psychiatric symptoms.  In January 1997 
he asked his therapist to define a "fugue state" and 
requested information on the American Psychiatric Association 
Diagnostic and Statistical Manual of Mental Disorders, Third 
and Fourth Editions (DSM-III and IV).  He continued to 
consult with the therapist regarding his efforts to obtain 
compensation benefits for PTSD through December 1997, and 
obtained a book about PTSD from the therapist in July 1997.

The RO asked the Marine Corps Historical Center to provide 
verification of the events in which the veteran claimed to 
have participated.  The agency responded by providing 
excerpts from U.S. Marines in Vietnam: The Advisory & Combat 
Assistance Era, published by the U.S. Marine Corps, History 
and Museums Division; and Shufly Diary, extracted from the 
U.S. Naval Institute Proceedings of October 1963.  Those 
references document the role of the 16th Marine Air Base 
Squadron in Operation Shufly, which involved the development 
of an air base at Soc Trang, Vietnam.  With the exception of 
Viet Cong attacks on Marine helicopters transporting the 
Republic of Vietnam troops, the reference does not include 
any descriptions of contact with enemy forces during 
Operation Shufly.  The agency was not able to provide any 
information regarding the veteran's claim of having been 
captured while in Laos.

The veteran has presented newspaper articles regarding 
Vietnamese "commandos" being left behind in North Vietnam and 
reported as dead; an article pertaining to infiltration into 
North Vietnam; an article about the United States abandonment 
of prisoners of war; an article regarding the CIA's failure 
to disclose evidence of wrong-doing; and a report from the 
Internal Revenue Service (IRS) indicating that payroll 
records for 1961, which he claimed would substantiate his 
employment by the CIA, had been destroyed.  With the possible 
exception of IRS records showing CIA employment during the 
pertinent period, none of that evidence is directly pertinent 
to the veteran's claim.

In an April 1998 substantive appeal the veteran stated that 
he was claiming compensation benefits for a psychoneurotic 
disorder, including PTSD, psychogenic fugue, an adjustment 
disorder with depressed mood, mental unsoundness, 
schizophrenia, psychotic depressive reaction, paranoid 
reaction, and any secondary conditions.  He asserted that all 
of the evidence regarding his recruitment and deployment by 
the CIA was in CIA files and that that information was 
available only on a "need to know" basis.  He stated that 
although he had asked the CIA to accelerate the de-
classification process so that the evidence he required would 
be available, the CIA had not yet done so.

In copies of November 1998 letters to the Marine Corps and 
the CIA the veteran stated that he had been incarcerated for 
having committed a crime while in a "fugue state" caused by 
service-connected PTSD.  He asked the Marine Corps to search 
all available records and provide evidence of his having been 
sent on a mission into Laos in 1961.  He was seeking this 
evidence for three reasons:  (1) to gain service connection 
for PTSD; (2) to have his criminal conviction overturned; and 
(3) "to secure an abundance of the precious things in life."  
In July 1999 he submitted copies of similar letters to the 
Department of the Army, United States Army and Joint Services 
Environmental Support Group; the United States Army Center 
for Military History; and Civilian Personnel Records in St. 
Louis, Missouri.  In October 1999 he requested corroborating 
evidence from the Marine Corps Historical Center and the 
National Archives and Records Administration.  He also 
solicited corroboration of his claimed experiences from 
veterans belonging to a number of veterans' service 
organizations.  None of his efforts resulted in any evidence 
substantiating his claimed involvement in a mission to Laos 
in 1961, or any other claimed stressor.

New and Material Evidence

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C. § 4005(c); 38 C.F.R. §§ 3.104(a), 
19.153.  If a claim of entitlement to service connection has 
been previously denied and that decision became final, the 
claim can be reopened and reconsidered only if new and 
material evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).  

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers and it is not cumulative 
or redundant.  The evidence is "material" if it bears 
directly and substantially upon the specific matter under 
consideration and, by itself or in connection with evidence 
previously considered, it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. 
§ 3.156.  New evidence may be found to be material if it 
provides "a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its rating decision."  Elkins v. West, 12 Vet. App. 209 
(1999).  

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curiam).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996).

The evidence submitted subsequent to the April 1982 denial of 
service connection includes the veteran's service personnel 
records and the historical documents pertaining to the 16th 
Marine Air Base Squadron showing that he was stationed in 
Udorn, Thailand, in 1961 and in Soc Trang, Vietnam, in 1962.  
This evidence is new, in that in denying service connection 
for PTSD in April 1982 the RO relied on the veteran's 
discharge certificates, which did not show that he had any 
service in Southeast Asia.  The evidence is also material 
because it bears directly and substantially on the issue on 
appeal, that being whether he was exposed to stressors in 
service that could result in the development of PTSD.  The 
Board finds, therefore, that new and material evidence has 
been submitted, and the claim of entitlement to service 
connection for PTSD is reopened.

As previously stated, in the May 1999 supplemental statement 
of the case the RO found that new and material evidence had 
been submitted, and denied entitlement to service connection 
for PTSD based on the substantive merits of the claim.  The 
RO has provided the veteran with the laws and regulations 
pertaining to the establishment of service connection, and 
the veteran has presented evidence and arguments on that 
issue.  The Board finds, therefore, that it can consider the 
merits of the veteran's claim on a de novo basis without 
prejudice to him.  See Bernard v Brown, 4 Vet. App. 384 
(1993).


Duty to Assist

Having found that new and material evidence has been 
submitted, the Board is precluded from considering the 
substantive merits of the veteran's claim prior to fulfilling 
VA's duty to assist him in developing the relevant evidence.  
See Winters v. West, 12 Vet. App. 203 (1999), rev'd on other 
grounds, 219 F.3d 1375 (Fed. Cir. 2000).  The statute 
pertaining to VA's duty to assist the veteran in developing 
the evidence in support of his claim was recently revised.  
In accordance with the revised statute, VA has a duty to 
notify the veteran of the evidence needed to substantiate his 
claim.  VA also has a duty to assist the veteran in obtaining 
such evidence, including obtaining private records, if a 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  

In the case of a claim for compensation benefits, the duty to 
assist also includes obtaining the veteran's service medical 
records and other records pertaining to service; records of 
relevant treatment at VA facilities, or provided at the 
expense of VA; and any other relevant records held by any 
Federal department or agency identified by the veteran.  If 
VA is unable to obtain records identified by the veteran, VA 
must notify him of the identity of the records that were not 
obtained, explain the efforts to obtain the records, and 
describe any further action to be taken to obtain the 
records.  Also in the case of a claim for disability 
compensation, the duty to assist includes providing a medical 
examination or obtaining a medical opinion if such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. §§ 5103 and 5103A.

The RO informed the veteran of the evidence needed to support 
his claim in May 1993, July 1993, September 1996, September 
1997, and December 1997.  The RO provided the veteran 
statements of the case and supplemental statements of the 
case in November 1994, March 1995, February 1998, May 1999, 
and November 2000.  Those documents informed the veteran of 
the regulatory requirements for establishing service 
connection for PTSD, and the rationale for not granting 
service connection.  The veteran's representative has 
reviewed the claims file, and did not indicate that the 
veteran had any additional evidence to submit.  The RO 
notified the veteran that his case was being sent to the 
Board, and informed him that any additional evidence that he 
had should be submitted to the Board.  He requested and was 
granted an extension of the time period for submitting 
additional evidence.  The Board finds, therefore, that VA has 
fulfilled its obligation to inform the veteran of the 
evidence needed to substantiate his claim.

The RO and the veteran tried to obtain his service medical 
records from the National Personnel Records Center (NPRC) on 
multiple occasions, but received notification that any 
available records had been sent to the Commandant of the 
Marine Corps.  The NPRC forwarded the written request for the 
service medical records to the Marine Corps, which responded 
to the RO that only limited records could be located.  Those 
records were provided to the RO.

The RO obtained the veteran's Marine Corps personnel file, 
the reports pertaining to his VA hospitalizations, and the 
treatment records from the Texas Department of Criminal 
Justice.  The RO also provided the veteran a VA psychiatric 
examination in August 1994.  In September 1996 the RO 
requested verification of the veteran's claimed stressors 
from the Marine Corps Historical Center, and provided 
additional information for the search in September 1997.  
That agency responded by providing information pertaining to 
Operations Millpond and Shufly, but was unable to provide any 
evidence corroborating his claimed stressors.  

The Board notes that the veteran asserted in August 1993 that 
during his trial in 1984, a VA psychiatrist and two 
psychologists testified that he had PTSD.  In his review of 
the examinations conducted prior to the trial and the 
testimony presented during the trial, Dr. Westmoreland stated 
in September 1986 that those evaluations and testimony 
involved a diagnosis of schizophrenia, if any psychiatric 
diagnosis applied, and did not relate any reference to PTSD 
except a diagnosis by history.  Dr. Westmoreland interviewed 
the veteran's trial counsel, who indicated that he thought 
the veteran was delusional.  The attorney did not describe 
any symptoms of PTSD, nor did he assert that the veteran was 
suffering from PTSD.  For these reasons, as well as the 
veteran's general lack of credibility that will be further 
analyzed below, the Board finds that remand of the case in 
order to obtain a copy of the trial transcript is not 
warranted.

The veteran has also asserted that he was hospitalized at the 
VAMC in Waco, Texas, in 1983.  Evidence of that 
hospitalization, if it occurred, is not of record.  In 
addition to medical evidence of a diagnosis of PTSD, however, 
the veteran's entitlement to service connection for PTSD is 
dependent on credible evidence corroborating his claimed in-
service stressors.  That evidence has not been submitted, nor 
is there any indication that any such evidence is available.  
The Board finds, therefore, that remand of the case in order 
to obtain the medical evidence relating to the claimed 1983 
hospitalization is not appropriate.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (development is not required if no 
benefit would accrue to the veteran).

The veteran has also presented evidence of his extensive 
communications with various agencies and organizations in an 
attempt to locate corroborating evidence.  He has also asked 
the RO to contact additional agencies on the possibility that 
they might be able to provide relevant evidence.  There is no 
indication, however, that the additional agencies the veteran 
has referenced would be able to provide any evidence 
regarding his claimed stressor, in that the Marine Corps and 
the CIA, the organizations purportedly involved, were unable 
to provide any such evidence.  The Board finds, therefore, 
that remand of the case to investigate any additional 
possible sources of information is not indicated.  See Gobber 
v. Derwinski, 2 Vet. App. 470, 472 (1992) (the duty to assist 
is not a license for a "fishing expedition" to determine if 
there might be some unspecified information which could 
possibly support a claim).  The Board concludes that all 
relevant data has been obtained for determining the merits of 
the veteran's claim and that VA has fulfilled its obligation 
to assist him in the development of the relevant evidence.


Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110, 1131.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.

Where a veteran served for 90 days in active service, and 
psychosis develops to a degree of 10 percent or more within 
one year from the date of separation from service, such 
disease may be service connected even though there is no 
evidence of such disease in service.  38 U.S.C.A. §§ 1101, 
1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

The Board notes that subsequent to initiation of the 
veteran's appeal, the regulation pertaining to service 
connection for PTSD, 38 C.F.R. § 3.304(f), was revised.  In 
accordance with the holding of the United States Court of 
Appeals for Veterans Claims (Court) in Karnas v. Derwinski, 
1 Vet. App. 308 (1991), if a regulation changes after the 
claim has been filed but prior to the conclusion of the 
appellate process, the provision that is more favorable to 
the veteran applies.

Prior to the initial promulgation of 38 C.F.R. § 3.304(f) in 
1993, entitlement to service connection for PTSD was 
determined by applying the provisions of the Veterans' 
Benefits Administration Manual M21-1 (hereafter Manual M21-
1), which required essentially the same elements as those 
included in the 1993 version of 38 C.F.R. § 3.304(f).  See 
Cohen v. Brown, 10 Vet. App. 128, 138 (1997), citing Manual 
M21-1, Subchapter XII,  50.45 (Jan. 25, 1989).  

The Manual M21-1 provisions relied upon the Diagnostic and 
Statistical Manual of Mental Disorders, Third Edition, 
Revised (DSM-III-R), which defined and required specific 
symptomatology and stressors in diagnosing PTSD.  Effective 
in November 1996, VA adopted the diagnostic criteria in the 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (DSM-IV) for evaluating mental disorders.  38 C.F.R. 
§ 4.130.  Pursuant to 38 C.F.R. § 3.304(f) as it was 
initially promulgated in 1993, service connection for PTSD 
required medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
in-service stressor actually occurred, and a link, 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressor.  The 
regulation made no reference to any criteria, in terms of the 
sufficiency of the symptomatology or stressor, to be applied 
in determining if the veteran had PTSD.

In determining whether the occurrence of the claimed in-
service stressor was supported by credible evidence, if the 
claimed in-service stressor was related to combat, service 
department evidence that the veteran served in combat was 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the in-service stressor.  38 C.F.R. 
§ 3.304(f) (1993).  If the veteran did not serve in combat, 
the record had to contain corroborative evidence that the in-
service stressor occurred.  See Zarycki v. Brown, 6 Vet. App. 
91 (1993).  That evidence is not limited to service 
department records, but may include other evidence of the in-
service stressor.  Doran v. Brown, 6 Vet. App. 283, 289 
(1994), recon. denied, (U.S. Vet. App. March 30, 1994), 
appeal dismissed (Fed. Cir. May 6, 1994).

The Court has held that the DSM-III-R diagnostic criteria, 
and by deduction the DSM-IV criteria, cannot be read in a 
manner that imposes requirements over and above those 
included in 38 C.F.R. § 3.304(f).  Therefore, a "clear 
diagnosis" of PTSD by a mental health professional, 
regardless of whether the diagnosis is based on DSM-III-R or 
DSM-IV, must be presumed to concur with the applicable 
diagnostic criteria for that disorder in terms of the 
adequacy of the symptomatology and the stressor.  If the 
Board finds that the diagnosis does not comply with the 
applicable diagnostic criteria pertaining to the adequacy of 
the symptomatology or the severity of the stressor, remand of 
the case for clarification of the diagnosis or additional 
examination is required.  Cohen, 10 Vet. App. at 140.

The regulation was revised in 1999 in order to bring it into 
conformance with the Court's holding in Cohen.  Direct 
Service Connection (Post Traumatic Stress Disorder), 64 Fed. 
Reg. 32807 (June 18, 1999) (codified at 38 C.F.R. 
§ 3.304(f)).  The change in the regulation was effective 
March 7, 1997, the date of the Court's decision in Cohen.  
According to the revised regulation, service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between the current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2001).  If the veteran did not serve in combat, 
or if the claimed stressor is not related to combat, 
corroborative evidence of the claimed stressor is required.  
Moreau v. Brown, 9 Vet. App. 389, 395 (1996).

If the diagnosis of a mental disorder does not conform to the 
DSM-IV, or is not supported by the findings on the 
examination report, the rating agency shall return the report 
to the examiner to substantiate the diagnosis.  38 C.F.R. 
§ 4.125(a).

When the veteran's claim was adjudicated in November 1993, 
the RO applied the original version of 38 C.F.R. § 3.304(f) 
in determining whether service connection was warranted.  The 
RO also provided that regulation to the veteran in the 
statement of the case and the supplemental statements of the 
case.  The RO did not consider the 1999 revision to the 
regulation, nor did the RO provide the revised regulation to 
the veteran.

The Board notes that the regulation was revised for the 
purpose of bringing the regulation into compliance with the 
Court's holding in Cohen, in which decision the Court 
interpreted the original version of the regulation.  With 
regard to the provisions concerning stressors, the revision 
to the regulation did not result in any substantive changes 
to the regulations pertaining to service connection for PTSD.  
The laws and regulations previously in effect, including 
38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(c), required 
consideration of the veteran's combat status.  In denying 
service connection for PTSD in May 1999 the RO found that the 
veteran's claimed stressors were not corroborated by credible 
supporting evidence and did not rely on the DSM-III or the 
DSM-IV criteria in finding whether the veteran in fact had 
PTSD.  The Board finds, therefore, that the revision to the 
regulation has no material bearing on the outcome of the 
veteran's appeal, and that it may consider the original or 
revised regulation without prejudice to him.  See Curry v. 
Brown, 7 Vet. App. 59, 68 (1994).  

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a).  Once the evidence is assembled, the Board 
is responsible for determining whether the preponderance of 
the evidence is against the claim.  If so, the claim is 
denied; if the evidence is in support of the claim or is in 
equal balance, the claim is allowed.  38 U.S.C.A. § 5107 
(West 1991 and Supp. 2001); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  

Analysis
In-service Stressor

The veteran contends that he has PTSD as the result of 
participating in a mission into Laos in October 1961, during 
which he was captured and held as a prisoner of war; 
witnessing a woman being tortured and killed during the 
mission; and having shot an "enemy agent" while serving in 
Vietnam in 1962.  None of his assertions are supported by any 
corroborating evidence.  The RO and the veteran contacted the 
Marine Corps, and the veteran submitted multiple requests to 
various agencies and organizations seeking corroboration of 
his purported participation in a secret mission into Laos.  
The Marine Corps and CIA both responded that no evidence of 
the claimed activity could be located.  The April 1993 
excerpt of a letter from an ex-wife of a pilot who served at 
the air base in Thailand does not indicate that she had any 
personal knowledge of the veteran having participated in a 
mission into Laos.

In addition, the Board finds that the veteran's assertions 
regarding his activities in Thailand and Vietnam are not 
credible.  The evidence since October 1985 indicates that his 
motivation in seeking service connection for PTSD is to have 
his conviction for murder overturned, thereby gaining his 
release from prison, and to obtain VA compensation benefits.  
At that time he stated that his defense to the criminal 
charges had been "not guilty by reason of temporary 
insanity," which he attributed to PTSD caused by service in 
Vietnam.  He later claimed that the murder occurred when he 
was in a "fugue state" caused by PTSD.

The veteran has stated that he had planned on re-enlisting 
following his final period of service, but that his wife 
would not agree to his re-enlistment.  He also stated that 
his final separation from service "under honorable 
conditions" was because he had been charged with an 
"unauthorized execution" when ordered to kill an infiltrator.  
His personnel records show that he was not able to re-enlist 
following his final period of service and that his final 
separation was "under honorable conditions" due to a 
conviction for the theft of government property.  Although 
not directly relevant to the issue on appeal, his 
misrepresentation of the facts surrounding his separation 
from service are indicative of his lack of credibility.

Beginning in April 1993 the veteran submitted numerous 
statements and letters in which he described in elaborate 
detail his selection for the mission and his sojourn into and 
out of Laos, and the incident in which he purportedly shot an 
"enemy agent."  He has never explained the "special kind of 
skills" a wireman might have that would be of use on a covert 
mission, and his service records do not disclose that he had 
any special qualifications.  He purports that he was chosen 
because of his special language skills and described that he 
was to listen to secret meetings of negotiations in Laos 
between persons speaking Russian, Czech, Laotian and Japanese 
(see the veteran's letters dated July 2, 1999, and October 
14, 1999).  He has never explained how he developed such 
language skills, and his service records do not show that he 
received any instructions or schooling in languages.  The 
Board finds that his statements about participating in a 
covert mission into Laos, being issued a sawed-off shotgun 
and being ordered to shoot an "enemy agent" are not credible.  
Madden v. Gober, 123 F.3d 1477, 1481 (Fed. Cir. 1997) (the 
Board is entitled to discount the weight, credibility, and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence).

The Board notes that if the veteran served in combat and if 
his claimed stressor is related to combat, corroborating 
evidence of the occurrence of the stressor is not required.  
Zarycki, 6 Vet. App. 91 (1993); 38 C.F.R. § 3.304(f).  
Although the laws and regulations do not define "combat," 
VA's General Counsel has defined the term "engaged in combat 
with the enemy" as meaning more than having served in a 
theater of combat operations.  In order to be considered a 
combat veteran, the evidence must show that the veteran 
personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  Evidence that the veteran participated in a 
particular operation or campaign does not establish that the 
veteran engaged in combat, in that those terms encompass both 
combat and non-combat duties.  38 U.S.C.A. § 1154(b); 
VAOPGCPREC 12-99.

Service department records show that the veteran was assigned 
to Sub-unit #2, Marine Air Base Squadron #16, in Udorn, 
Thailand from June to October 1961 and in Soc Trang, Vietnam, 
from September 1962 to March 1963.  While stationed in 
Thailand Sub-unit #2 participated in Operation Millpond, the 
purpose of which was the construction and operation of a 
tactical airfield.  In Soc Trang, Vietnam, as part of 
Operation Shufly, personnel of the unit acted as military 
advisors providing helicopter support to the South 
Vietnamese.  The veteran's occupational specialty during this 
time was "wireman," the civilian equivalent of which was 
telephone and teletype installation and maintenance.  The 
evidence does not show that at any time while in service the 
veteran personally participated in events constituting an 
actual fight or encounter with a military foe or hostile unit 
or instrumentality.  There are no service medals indicating 
combat, and he does not describe participating in combat with 
the possible exception of his claim to have been ambushed and 
taken prisoner during his "secret mission" in Laos.  Again, 
the appropriate sources have not verified any prisoner-of-war 
status.  The Board finds, therefore, that the veteran did not 
engage in combat while in service.  See Gaines v. West, 11 
Vet. App. 353 (1998) (the determination as to combat status 
is to be made based on the evidence of record; 38 U.S.C.A. 
§ 1154(b) does not require that the veteran's assertion of 
combat be accepted).

The probative evidence shows that the veteran did not serve 
in combat while in service, and the in-service stressors he 
described are not supported by any credible evidence.  

Psychiatric Diagnoses 

The medical evidence most contemporaneous to the veteran's 
separation from service shows that he suffered from alcohol 
dependence and a personality disorder, and make no reference 
to PTSD.  His VA hospitalization from April to June 1977 was 
due to "personality problems" and alcoholism, and the July 
1978 evaluation by the Gulf Coast Regional Mental Health-
Mental Retardation Center resulted in a diagnosis of a 
paranoid personality.  The medical evidence indicates that 
the veteran's psychiatric symptoms have been diagnosed as 
alcohol dependence, a personality disorder, and paranoid 
schizophrenia.  As a primary disability alcohol dependence is 
not subject to service connection.  38 U.S.C.A. § 105(a); 
38 C.F.R. § 3.301(c)(2); Allen v. Principi, 237 F. 3d 1368 
(Fed. Cir. 2001).  Personality disorders, which are 
characterized by developmental defects or pathological trends 
in the personality structure, are also not subject to service 
connection.  Carpenter v. Brown, 8 Vet. App. 240 (1995); 
38 C.F.R. § 3.303(c).  The diagnosis of schizophrenia was 
apparently initially rendered in September 1984, as a result 
of the evaluation to determine the veteran's competency to 
stand trial.  The evidence does not show that the disorder 
became manifest to a degree of 10 percent or more within a 
year of his separation from service, or that the disorder is 
otherwise related to service.  The Board finds, therefore, 
that the preponderance of the evidence is against the claim 
of entitlement to service connection for alcohol dependence, 
a personality disorder, or schizophrenia.

The Board notes that the VA examination in March 1982 
resulted in a diagnosis of PTSD, which the examiner related 
to the veteran's claimed two and a half years of fighting in 
Southeast Asia.  With the exception of anger and hostility 
when the examiner questioned him regarding the "Vietnam 
situation" and his chronic alcohol dependence, the examiner 
did not refer to any stressful experiences and did not 
describe any clinical findings to support the diagnosis.  See 
Hernandez-Toyens v. West, 11 Vet. App. 379 (1998) (the 
failure of the physician to provide a basis for his/her 
opinion goes to the weight or credibility of the evidence).  
The veteran's allegations regarding any combat service are 
not supported by corroborating evidence, and his assertions 
regarding in-service stressors are not credible.  For these 
reasons the Board finds that the March 1982 examination 
report is not probative of the veteran having PTSD.  See 
Reonal v. Brown, 5 Vet. App. 458 (1993) (an opinion that is 
based on an inaccurate factual premise has no probative 
value).

The report of the September 1984 evaluation by Dr. Hunter at 
the Rusk State Hospital indicates that the relevant diagnoses 
included PTSD, by history.  That diagnosis was apparently 
included because the veteran reported having been given that 
diagnosis by the VAMC.  The available records from the VAMC 
indicate, however, that he was treated for alcoholism and 
character problems.  The diagnosis of PTSD by history only 
indicates that it no longer existed at the time of the 1984 
evaluation, and, thus, the evaluation report is not probative 
of the veteran having PTSD.  

The treatment records from the Texas Department of Criminal 
Justice indicate that from February 1991 to March 1995 the 
veteran's psychiatric diagnoses included PTSD.  That 
diagnosis, however, was based on the veteran's report of 
experiencing emotional distress during "flashbacks" of his 
combat and prisoner of war experiences in Vietnam.  None of 
the treatment records reflect any clinical findings that were 
related to PTSD, nor was the veteran observed actually 
experiencing a "flashback."  In rendering the diagnosis, 
which was only provisional, the therapist did not provide any 
analysis of the veteran's purported symptoms, or relate those 
symptoms to the criteria for a diagnosis of PTSD.  The 
veteran had undergone a psychiatric evaluation in December 
1987 because of his complaints of "flashbacks," and that 
evaluation did not result in a diagnosis of PTSD.  As 
previously stated, the veteran's assertions regarding his 
claimed combat and prisoner of war experiences are not 
credible.  The treatment records are , therefore, of little 
probative weight in establishing the presence of PTSD.  See 
Hernandez-Toyens, 11 Vet. App. at 379; see also Reonal, 5 
Vet. App. at 458.

The veteran has submitted numerous statements in which he 
claimed to be suffering from PTSD, to which he attributed the 
"fugue state" that caused him to commit the murder.  As a lay 
person the veteran is competent to provide evidence of 
observable symptoms.  Savage v. Gober, 10 Vet. App. 488, 496 
(1997).  The veteran is not, however, competent to relate 
those symptoms to a psychiatric diagnosis; for that medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  The Board finds, therefore, that the veteran's 
statements are not probative of him having PTSD.

The RO provided the veteran a VA psychiatric examination in 
August 1994 for the specific purpose of determining whether 
he had PTSD.  The examiner found that the veteran's responses 
during the evaluation were not reliable, due to the character 
and coherency of the responses, and based on the results of 
the psychiatric interview and a review of the veteran's 
medical records assessed his symptoms as a "chronic 
maladaptive personality" and alcohol dependence.  The 
examination did not result in a diagnosis of PTSD.

The great weight of the probative medical evidence now of 
record indicates that the veteran does not have  PTSD.  The 
examiner in August 1994 was not able to provide an analysis 
of the veteran's purported PTSD symptoms because his 
responses to the examiner's questions were not reliable.  
There is no reason to think that providing the veteran an 
additional examination would be any more successful, and the 
Board, therefore, finds that additional development, 
particularly additional examination, is not indicated.  In 
any event, because the veteran does not have combat service, 
in the absence of credible supporting evidence of his claimed 
in-service stressors, the Board cannot conclude that he has 
PTSD related to service.  38 C.F.R. § 3.304(f).  


ORDER

The claim of entitlement to service connection for a 
psychiatric disorder, including PTSD, is denied.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

 

